[Cite as State v. Marshall, 2022-Ohio-4693.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                       :

                 Plaintiff-Appellee,                 :              No. 20AP-402
                                                                  (C.P.C. No. 17CR-6845)
v.                                                   :
                                                                 (REGULAR CALENDAR)
Jeffery T. Marshall,                                 :

                                                     :
                 Defendant-Appellant.
                                                     :


                                               D E C I S I O N

                                   Rendered on December 27, 2022


                 On brief: G. Gary Tyack, Prosecuting Attorney, and
                 Darren M. Burgess for appellee. Argued: Darren M.
                 Burgess.

                 On brief: Lisa M. Tome for appellant. Argued: Lisa M.
                 Tome.

                  APPEAL from the Franklin County Court of Common Pleas


JAMISON, J.
        {¶ 1} Appellant, Jeffery T. Marshall ("Marshall"), appeals from a conviction by jury
trial in the Franklin County Court of Common Pleas. For the reasons that follow, the
judgment of the trial court is affirmed in part and reversed in part, and this matter is
remanded to the trial court for additional proceedings.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} Marshall was alleged to be involved in a criminal enterprise engaged in drugs,
prostitution, and the trafficking of women. The criminal enterprise was controlled by
No. 20AP-402                                                                                            2


Marshall and his brother, co-defendant Cottrell Marshall ("Cottrell").1 Marshall was in
charge when Cottrell was away, including when he was incarcerated from August 2014 until
January 2015.
        {¶ 3} The criminal enterprise engaged the women in prostitution in several hotels
located in North Columbus through an obsolete classified advertising website known as
Backpage.com ("Backpage").2 The ads contained pictures and a contact number, and
described the available services. A person responding to the ad would text or call the
number, and a member of the criminal enterprise would arrange the "date." Once the date
was over, the money would be collected by the criminal enterprise.
        {¶ 4} The women were subject to violent treatment if they failed to comply with the
criminal enterprise. The women were dependent on drugs, and the criminal enterprise
used drugs as a means of control over the women. Once the women started buying drugs
from the criminal enterprise, they became indebted for sums far above the value of any
drugs purchased, and this debt was used as a threat. Drugs could only be purchased from
the criminal enterprise.
        {¶ 5} The group was the subject of an investigation conducted by law enforcement
beginning in 2012 and continuing through 2015. At trial, the state established that Marshall
was a member of a criminal enterprise that prostituted women. Co-defendant Sara Wilson
recalled the time she first met Cottrell in late 2011 when she purchased drugs from him.
Sara had done Backpage ads before, and she suggested to Cottrell that they could do it
again. (Mar. 3, 2020 Tr. Vol. II at 474.) Soon Sara and other women began prostituting
through the Backpage ads, and Cottrell formed a criminal enterprise and served as their
pimp. Prepaid Visa cards were used to pay for the ads, and Cottrell "would give us the
money to go get them." (Tr. at 478.) Sara was a member of the criminal enterprise and had
a tattoo of Cottrell's signature on her hip.
        {¶ 6} The Backpage dates were not innocent romantic meetings. Sara testified
that:
                A date is a call with a john. A john is a guy that is going to call
                the number that's posted on your ad and he's going to see if

1Co-defendants, Michelle Martin, Sara Wilson, Deshawn "Change" Givens, and Thorsa "Thor" Cartharn were
members of the criminal enterprise. Marshall also went by the nickname, "Black" and Cottrell went by the
nickname, "C.J."
2 Backpage was a popular site for prostitutes to advertise adult services and was shut down by federal law

enforcement agencies for human trafficking allegations in 2018.
No. 20AP-402                                                                                3


                you're available for a certain time and then they pay for the
                hour or the half an hour with you, and in - - in all - - it's - - the
                purpose is mainly to just have sex or - - or whatever that other
                person prefers. More than likely it's sex.
(Tr. at 467.)
The money went to the enterprise.
       {¶ 7} Sara recalled that Cottrell would physically strike the women when they got
out of line, and that she was intimidated by him. "[T]here was many a times I got my ass
beat from him. It wasn't like it wasn't possible or wasn't going to happen. I had broken ribs
and there was one time he beat me with a broomstick until it broke." (Tr. at 486.) Sara also
saw Cottrell hit R.C. Sara was aware that Cottrell carried a gun.
       {¶ 8} Sara met Marshall shortly after he was released from prison when "C.J. came
by to get me and he had Black with him." (Tr. at 500.) When asked did anything happen
with Marshall that day, Sara recalled that she was "secretly texting someone on my phone
and my phone had went off and they wanted to see who it was and I wouldn't show them.
So, like, he reached in the back to grab the cell phone from me, like twisting my arm to get
the cell phone." Id.
       {¶ 9} Sara was not free to leave. She testified that "there was no getting away from
C.J." (Tr. at 531.) "One time I went to Mount Vernon and I thought that was the day I was
going to die when he found me." (Tr. at 532.) Sara recalled when Cottrell found her at a
man's house. She testified that "[h]e's got this look in his eyes. You - - you've broken your
trust, so now you have to pay the price." (Tr. at 551.)
       {¶ 10} J.W., one of Sara's johns, testified that he met Sara on the Backpage website,
and they became friends. J.W. was also acquainted with R.C., and knew they were
prostituting for the criminal enterprise. J.W. recalled Cottrell showed up at his house
looking for R.C., banging and kicking on his door "to the point where I had to call the police
and they showed up and asked him to leave." (Tr. at 563.)
       {¶ 11} M.W. was a prostitute who worked for the criminal enterprise, and recalled
that she was introduced to Cottrell as a pimp who could take care of her. However, she
testified that at their first meeting, he forced her to have sex in a bathroom. (Mar. 4, 2020
Tr. Vol. III at 613.)
No. 20AP-402                                                                                4


       {¶ 12} M.W. testified that she had a cell phone, but the criminal enterprise
"controlled my phone almost immediately * * * I had no way of contacting anybody." (Tr.
at 614.) M.W. testified that the criminal enterprise posted ads on Backpage without her
knowledge, and then communicated with the johns. M.W. recalled Michelle Martin,
Cottrell's girlfriend, would have conversations on the cell phones with the johns,
"pretending to be whoever, whatever ad they called about." (Tr. at 655.)
       {¶ 13} M.W. had an identification card and was able to rent rooms in her name, but
the criminal enterprise paid for all of the rooms where the dates occurred. After a date was
set up, someone would come and tell you and we would prepare. M.W. testified that:
              When we stayed at the ExtendASuites, there was four of us in
              one bed, four females in one room. And so when another had a
              date - - I think that might have been even, like, the first night
              that [I.G.] got there. When one of us would have a date, the rest
              of us would have to go hide in the bathtub in the shower with
              the door shut so that they could keep an eye on us and make
              sure that we didn't go anywhere, but also make sure that
              everything was going okay in the, I guess, bed.
(Tr. at 620-21.)

       {¶ 14} M.W. recalled that after dates, the criminal enterprise would collect the
money and she did not get to keep any of it. M.W. "feared what would happen" if she didn't
give the criminal enterprise all of the money. (Tr. at 640.) No one felt free to leave. "There
was somebody with us all the time." (Tr. at 645.)
       {¶ 15} M.W. testified that she feared Marshall because "[h]e flew off the handle very
easily and he is very intimidating. He was more so intimidating than C.J. or Change was."
(Tr. at 634.) M.W. recalled that she first met Marshall at the Crowne Plaza hotel and "he
smacked [T.D.] multiple times, multiple times and made us all watch." (Tr. at 633.)
Marshall would be in the hotel room with the women. (Tr. at 744.)
       {¶ 16} M.W. testified that Cottrell would only leave the premises if Marshall was
around. (Tr. at 634-35.) M.W. described the hierarchy of the criminal enterprise and
testified that "[i]t appeared more as if C.J. and Black worked together, maybe not so much
a superior kind of thing. It seemed like they were equals." (Tr. at 635.)
       {¶ 17} M.W. recalled the enterprise controlled her life. The enterprise forced the
women to work with threats of violence and by holding large amounts of debt over their
No. 20AP-402                                                                                 5


heads. The hotel room was like a jail cell. A member of the enterprise "would sit in front
of the door in a chair and always had a gun on his lap like trying - - I guess trying to
intimidate us." (Tr. at 623.) According to M.W., threats were "pretty normal." (Tr. at 630.)
        {¶ 18} M.W. testified that the criminal enterprise also used drugs to control the
women. "That was, like, another form of mental, like, mind games also. Like, it might be
in the morning. He might give you enough to get well, like a little piece just to get you well.
He might come later. You know, you never really knew because it - - you were at his
disposal." (Tr. at 642.) M.W. and the other women were not allowed to buy drugs from
anybody else. Id. The criminal enterprise kept the women in deep debt regarding the drugs.
"None of it ever added up or made sense, but you weren't allowed to question it." (Tr. at
643.)
        {¶ 19} M.W. recalled she finally got enough nerve to escape, and one night she ran
away from the hotel. M.W. was in the room preparing to see a john, and Marshall and
others were hiding in the bathroom. When M.W. opened the door for the john, she "took
off running." (Tr. at 658.) M.W. testified, "I was running and I remember seeing Change
and I ran from him and by the time I got to Sinclair Road, he tackled me and * * * I was hit
with a handgun on the side of my head." (Tr. at 648.) The pair were wrestling in the middle
of a busy street causing traffic to stop, and Change retreated into the hotel. M.W. went to
another hotel across the street and called the police.
        {¶ 20} Co-defendant, Michelle Martin, testified that she was in a relationship with
Cottrell when he informed her he was "sponsoring girls," which she knew to be "pimping
them," and she joined him in the criminal enterprise. (Mar. 5, 2020 Tr. Vol. IV at 846.)
Michelle normally booked two hotel rooms, "[b]ecause me and C.J. would have one and the
girls would have one." (Tr. at 853.) The rooms were paid for with prepaid credit cards
purchased by the criminal enterprise. (Tr. at 860.) The women normally did in-call dates
in the hotel rooms, but occasionally did out-calls where they went to the john's location,
driven and escorted by a member of the criminal enterprise.
        {¶ 21} Michelle testified that she helped the women post ads on Backpage and that
the criminal enterprise controlled the posts based on which prostitutes could make the
most money. (Tr. at 864.) If a john texts in response to an ad, Michelle will text them back,
and would answer the phone if they called. Id. She would write down the information from
No. 20AP-402                                                                                6


the call or text, and then go to the women's room and give the women the information about
the date. (Tr. at 865.)
       {¶ 22} Michelle viewed Marshall's role as a leader. Michelle testified that Marshall
would babysit the women, take their money, and could be intimidating "[i]f he had to." (Tr.
at 1012.) "Usually when he was in town, he would kind of take over for C.J. so C.J. could go
off and do whatever he wanted." (Tr. at 879.) "He would usually take over." (Tr. at 1012.)
Michelle testified that Marshall "would kill for his brother." (Tr. at 880.)
       {¶ 23} T.C. was another woman under the control of the criminal enterprise. T.C.
testified that the criminal enterprise would give her money to purchase prepaid credit cards
so she could post ads on Backpage and tell her what to post. (Tr. at 1039-40.)
       {¶ 24} T.C. testified that after a date she would give all of the money to the criminal
enterprise, including "Black." (Tr. at 1045.) "I know I've made over $1,000 easily and I had
- - had nothing to show for it." (Tr. at 1047.) When asked how many dates she did in a day,
T.C. testified "I mean, it never stopped. You have to kind of under- -- it wasn't like the
beginning of a day and the end of a day. It didn't stop. Like, we didn't sleep. We didn't
stop. So it was just always." (Tr. at 1046.) T.C. testified that the women could not sleep,
and that Cottrell "would take the room key and smack them in the face with it" if he caught
them sleeping. (Tr. at 1064.) The women were not allowed to sleep because they "[g]ot to
work." (Tr. at 1065.)
       {¶ 25} T.C. testified to the relationship between drugs and dates. "I would do dates.
I would get money. Sometimes I would wait until I had a couple dates and then I would go
to the other room where C.J. was. I would give him my money and I would get my drugs.
I would go back to the other room and do more drugs to prepare myself for another date."
(Tr. at 1048.) The endless cycle forced the prostitutes to become dependent on drugs and
to the criminal enterprise.
       {¶ 26} T.C. recalled the debt situation as "C.J. math," where "[y]ou always owed
money. You never were even. You never even broke even. You always owed money." (Tr.
at 1048-49.) T.C. testified that she saw Cottrell strangle a girl because she did not give him
all her money.
       {¶ 27} T.C. recalled that Marshall arrived in the later stages but asserted himself
quickly. T.C. testified that she did not feel like she could leave when Marshall was around
No. 20AP-402                                                                                    7


and that he carried a gun. T.C. testified that one of Marshall's roles was to "watch the girls."
(Tr. at 1056.)
       {¶ 28} T.C. was also at the hotel the night M.W. ran away. She testified that:
                 There were several of us at that America's Best and there were
                 probably five girls and Black and Change, and [T.D.] and
                 [M.W.] were going to do a double, which is two girls and one
                 guy. And so we all went into the bathroom to hide while they
                 did the date and I guess [M.W.] made the whole thing up so she
                 could get away. I was in the bathroom and then I heard Change
                 yelling she'd took off, she'd took off, and he went out after her
                 and got her phone and tried to stop her, but she was - - it was
                 freezing cold outside, but she was able to get away.
(Tr. at 1055.)

       {¶ 29} Columbus Police Detective, Christopher Boyle, testified that in the fall of 2013
a newly formed Human Trafficking Task Force ("Task Force") was investigating activity at
hotels in North Columbus.         Detective Boyle recalled that people could post ads for
prostitution on Backpage using their phones, and the Task Force began to conduct
undercover stings on the women in the ads. Detective Boyle testified that "early on it
became clear that there was a small group of individuals who were controlling all - - the
majority - - vast majority of the prostitution activities and drug sales in that area that - - you
know, it was organized in one way or another." (Mar. 6, 2020 Tr. Vol. V at 1246.) The Task
Force was assisted by patrol officers, who would pass along information regarding
suspected human trafficking or prostitution in the area. The Task Force also interviewed
the johns to corroborate and "help us with more identifications of suspects we already
knew." (Tr. at 1272.)
       {¶ 30} Detective Boyle testified that the Task Force reviewed hotel records and
identified a record of a four-day stay at the America's Best Value Inn in North Columbus
beginning February 14, 2015, under the name of Jeffery Marshall. (Tr. at 1267.) Other
records detailed hotel stays under other members of the criminal enterprise including some
of the women.        Detective Boyle also referred to the Backpage ads and supporting
documentation that ties the activity to the criminal enterprise. He reviewed thousands of
Backpage ads, and testified he saw ads from T.C., T.D., and M.W. (Tr. at 1320-23.)
Cottrell's home was searched and phones, prepaid credit cards, cash, narcotics, and several
firearms were recovered.
No. 20AP-402                                                                             8


       {¶ 31} As a result of the investigation, members of the criminal enterprise were
charged in an 18-count indictment alleging sex trafficking and organized prostitution from
2012 to 2015. Marshall was indicted for one count of engaging in a pattern of corrupt
activity, R.C. 2923.32, F1, three counts of trafficking in persons, R.C. 2905.32, F1, three
counts of compelling prostitution, R.C. 2907.21, F3, and three counts of promoting
prostitution, R.C. 2907.22, F4.
       {¶ 32} Marshall and his brother were jointly tried, and Marshall was convicted of
one count of engaging in a pattern of corrupt activity, three counts of trafficking in
persons, one count of compelling prostitution, and three counts of promoting
prostitution. He was sentenced to a mandatory ten-year sentence on each count of
trafficking in persons, to be served consecutively, five years for engaging in a pattern of
corrupt activity and one year each for promoting and compelling prostitution, to be served
concurrently with each other and to the ten-year terms, for a total of 30-years.
       {¶ 33} Marshall now brings this appeal.
II. ASSIGNMENTS OF ERROR
       {¶ 34} Appellant assigns the following as trial court error:
              [1.] Appellant's convictions were without sufficient evidence,
              in violation of his right to due process under the United States
              and Ohio Constitutions.

              [2.] Appellant's convictions were against the manifest weight
              of the evidence in violation of his right to due process as
              guaranteed by the Fifth and Fourteenth Amendments to the
              United States Constitution and comparable provisions of the
              Ohio Constitution.

              [3.] The convictions on counts six and thirteen, trafficking in
              persons, must be reversed as the jury returned inconsistent
              verdicts by finding appellant not guilty of compelling
              prostitution.

              [4.] Appellant was deprived of a fair trial due to prosecutorial
              misconduct in violation of his right to due process as
              guaranteed by the Fifth and Fourteenth Amendment's to the
              United States Constitution.

              [5.] The trial court erred in failing to merge appellant's
              trafficking in persons convictions with the compelling
No. 20AP-402                                                                                  9


              prostitution convictions and the promoting prostitution
              convictions in violation of the double jeopardy clause of the
              Fifth Amendment to the United States Constitution.

III. STANDARD OF REVIEW

       {¶ 35} A sufficiency of the evidence challenge examines "whether the evidence is
legally adequate to support a verdict." State v. Kurtz, 10th Dist. No. 17AP-382, 2018-Ohio-
3942, ¶ 15. The test for sufficiency is whether the prosecution has met its burden of
production at trial, and is a question of law, not fact. State v. Boles, 12th Dist. No. CA2012-
06-012, 2013-Ohio-5202, ¶ 34. An appellate court's standard of review for sufficiency of
the evidence is whether any reasonable trier of fact, after viewing the evidence in the light
most favorable to the prosecution, could have found the essential elements of the crime
proven beyond a reasonable doubt. State v. Rankin, 10th Dist. No. 10AP-1118, 2011-Ohio-
5131, ¶ 12, citing State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the syllabus.
       {¶ 36} While sufficiency of the evidence tests whether the evidence is legally
sufficient to support the conviction, the manifest weight of evidence standard "addresses
the evidence's effect of inducing belief." State v. Haas, 10th Dist. No. 10AP-35, 2011-
Ohio-2676, ¶ 16. A challenge to the weight of the evidence questions whether a greater
amount of credible evidence was admitted to support the conviction than acquittal. State
v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, ¶ 25. When weighing the evidence, the
court of appeals must consider whether the evidence in a case is conflicting or where
reasonable minds might differ as to the inferences to be drawn from it, consider the
weight of the evidence, and consider the credibility of the witnesses to determine if "the
jury clearly lost its way and created such a manifest miscarriage of justice that the
conviction must be reversed and a new trial ordered." State v. Williams, 10th Dist. No.
10AP-779, 2011-Ohio-4760, ¶ 20, quoting State v. Martin, 20 Ohio App.3d 172, 175
(1983). The discretionary power to grant a new trial should be exercised only in the
exceptional case where the evidence weighs heavily against the conviction. State v.
Blankenburg, 197 Ohio App.3d 201, 2012-Ohio-1289, ¶ 114, (12th Dist.).
       {¶ 37} In a review of alleged inconsistent verdicts, "an appellate court is not
permitted to speculate about the reason for the inconsistency when it determines the
validity of a verdict." State v. Peterson, 10th Dist. No. 09AP-34, 2009-Ohio-5088, ¶ 14.
No. 20AP-402                                                                                10


However, the defense did not raise an objection at sentencing when the trial court
announced its verdicts. Therefore, Marshall has waived all but plain error. Crim.R. 52(B).
Likewise, Marshall did not object to the prosecutor's comments at trial, so the appellate
standard of review is also limited to plain error. State v. White, 82 Ohio St.3d 16 (1998).
Plain error is apparent only if the outcome of the trial would have been different, but for
the error. State v. Long, 53 Ohio St.2d 91 (1978).
        {¶ 38} This court notes that Marshall did not object to the prosecutor's statement
during closing arguments. Alleged error that was not objected to will not be reviewed by
an appellate court unless plain error is shown. CrimR. 52(B). Plain error "must be obvious
on the record, palpable, and fundamental such that it should have been apparent to the trial
court without objection." State v. Gullick, 10th Dist. No. 13AP-26, 2013-Ohio-3342, ¶ 3.
The error must be prejudicial and affect the outcome of the trial to be plain error. State v.
Perry, 10th Dist. No. 01AP-996, 2004-Ohio-5152, ¶ 12.
        {¶ 39} The appellate court applies a de novo standard of review in reviewing a trial
court’s merger determination. State v. Williams, 134 Ohio St.3d 482, 2012-Ohio-5699.
When the de novo standard of review is applied, the appellate court "gives no deference
to the trial court's legal determinations." State v. Hamilton, 9th Dist. No. 17CA011238,
2019-Ohio-1829, ¶ 17, quoting State v. West, 9th Dist. No. 04CA008554, 2005-Ohio-990,
¶ 33.
IV. LEGAL ANALYSIS
        {¶ 40} In his first assignment of error, appellant contends that there was insufficient
evidence to support his convictions. A Crim.R. 29 motion challenges the sufficiency of the
evidence. State v. Isaac, 5th Dist. No. 15CA87, 2017-Ohio-7139, ¶ 16. Whether evidence is
legally sufficient to sustain a verdict is a question of law. When examining the sufficiency
of the evidence, an appellate court must "determine whether such evidence, if believed,
would convince the average mind of the defendant's guilt beyond a reasonable doubt."
State v. Barron, 12th Dist. No. CA2020-12-088, 2022-Ohio-102, ¶ 88. A sufficiency of the
evidence argument disputes whether the state has presented adequate evidence on each
element of the offense to sustain the verdict as a matter of law. State v. Thompkins, 78 Ohio
St.3d 380, 386, (1997).
No. 20AP-402                                                                                 11


       {¶ 41} The jury found Marshall guilty of engaging in a pattern of corrupt activity, a
violation of R.C. 2923.32(A)(1), which provides, "[n]o person employed by, or associated
with, any enterprise shall conduct or participate in, directly or indirectly, the affairs of the
enterprise through a pattern of corrupt activity." "Enterprise" is defined as including "any
individual, sole proprietorship, partnership, limited partnership, corporation, trust, union,
government agency, or other legal entity, or any organization, association, or group of
persons associated in fact although not a legal entity." R.C. 2923.31(C). "Corrupt activity"
is defined as any of the criminal offenses listed in R.C. 2923.31(I). And finally, a "[p]attern
of corrupt activity" means "two or more incidents of corrupt activity * * * that are related to
the affairs of the same enterprise, are not isolated, and are not so closely related to each
other and connected in time and place that they constitute a single event." R.C. 2923.31(E).
       {¶ 42} The offense is dependent upon a defendant committing two or more
predicate offenses listed in R.C. 2923.31(I). However, the offense also requires a defendant
to be "employed by, or associated with" an "enterprise" and to "conduct or participate in"
an "enterprise through a pattern of corrupt activity." R.C. 2923.32(A)(1). "Such pattern
must include both a relationship and continuous activity, as well as proof of the existence
of an enterprise. Thus, the conduct required to commit a RICO violation is independent of
the conduct required to commit [the underlying predicate offenses]." State v. Dudas, 11th
Dist. No. 2008-L-109, 2009-Ohio-1001, ¶ 46. See also State v. Moulton, 8th Dist. No.
93726, 2010-Ohio-4484, ¶ 36; State v. Caudill, 3d Dist. No. 5-97-35, 1998 Ohio App. LEXIS
6018, *9 (Dec. 2, 1998). The intent of the offense is "to criminalize the pattern of criminal
activity, not the underlying predicate acts." State v. Thomas, 3d Dist. No. 1-11-25, 2012-
Ohio-5577, ¶ 61, quoting State v. Dodson, 12th Dist. No. CA2010-08-191, 2011-Ohio-6222,
¶ 68. See also Dudas at ¶ 47
       {¶ 43} Marshall was convicted of trafficking in persons, a violation of R.C. 2905.32,
which provides in pertinent part:
              (A) No person shall knowingly recruit, lure, entice, isolate,
              harbor, transport, provide, obtain, or maintain, or knowingly
              attempt to recruit, lure, entice, isolate, harbor, transport,
              provide, obtain, or maintain, another person if either of the
              following applies:
No. 20AP-402                                                                                           12


                 (1) The offender knows that the other person will be subjected
                 to involuntary servitude or be compelled to engage in sexual
                 activity for hire.
    A violation of R.C. 2905.32 is identified as "corrupt activity" in R.C. 2923.31(I)(2)(a), to
the extent the conduct is different than the conduct upon which a violation of R.C. 2907.21
or 2907.22 is based. Marshall was also convicted of compelling prostitution, a violation of
R.C. 2907.21, which provides that "[n]o person shall knowingly * * * [c]ompel another to
engage in sexual activity for hire." Finally, Marshall was convicted of promoting
prostitution in violation of R.C. 2907.22, which provides that:
                 No person shall knowingly:
                 (1) Establish, maintain, operate, manage, supervise, control, or
                 have an interest in a brothel or any other enterprise a purpose
                 of which is to facilitate engagement in sexual activity for hire;
                 (2) Supervise, manage, or control the activities of a prostitute
                 in engaging in sexual activity for hire;
                 (3) Transport another, or cause another to be transported, in
                 order to facilitate the other person’s engaging in sexual activity
                 for hire;
                 (4) For the purpose of violating or facilitating a violation of this
                 section, induce or procure another to engage in sexual activity
                 for hire.
A violation of R.C. 2907.21 or 2907.22 is "corrupt activity" pursuant to R.C 2923.31(I)(2)(c)
when the proceeds of the activity exceed one thousand dollars, individually or by any
combination of the violations. The three offenses are defined as "corrupt activity" in R.C.
2923.31(I).
          {¶ 44} To sustain a conviction under R.C. 2923.32, it must be proven that Marshall
associated with an enterprise that participated in two or more corrupt acts, specifically the
crimes of compelling prostitution, promoting prostitution, and trafficking in persons.3
          {¶ 45} The jury heard testimony from several women involved in the prostitution
ring. Sara testified that she was forced to prostitute for the criminal enterprise and first
met Marshall at a hotel with the criminal enterprise. M.W. testified that she did Backpage
dates for the criminal enterprise and that it appeared Marshall and Cottrell worked together


3A conviction for compelling prostitution, R.C. 2907.21, and promoting prostitution, R.C. 2907.22, must be
based on different conduct than the conviction for trafficking in persons, R.C. 2905.32.
No. 20AP-402                                                                               13


as the leaders. M.W. recalled that the criminal enterprise was posting ads and she
performed sex acts for money in hotel rooms rented by the enterprise. M.W.'s testimony
established that Marshall used violence, intimidation, and force to control the women.
       {¶ 46} Michelle Martin testified that Marshall was a leader of the criminal enterprise
and would take over when Cottrell would leave. T.C. testified that she worked as a prostitute
for the criminal enterprise for two years and that she was forced to relentlessly perform
dates and was not allowed to sleep. T.C. gave Marshall money from her dates and was
scared of him.    R.C. testified that she was engaged in prostitution for the criminal
enterprise, and they paid for her Backpage ads and hotel rooms. R.C. would hand over the
money from the dates because she would get beat up if she refused.
       {¶ 47} Detective Boyle produced a receipt of a hotel stay in the target area in Jeffery
Marshall's name. M.W. testified several women were forced to stay in a single room and
had to hide in the bathroom while another woman had a "date" in the room. Marshall
would be in the hotel room with the women and they could not leave.
       {¶ 48} Viewing the evidence and all reasonable inferences in favor of the
prosecution, the proof presented at trial is more than sufficient to support Marshall's
convictions. Marshall is associated with the criminal enterprise through his participation
in its affairs and is characterized as a leader. He was often at hotels with the women and
was actively involved in collecting money. In addition, the testimony established a pattern
of trafficking in persons, compelling prostitution and promoting prostitution. All the
testimony was more than sufficient to support Marshall's convictions and he has failed to
demonstrate that the jury lost its way and created a manifest miscarriage of justice
demanding reversal. Marshall's conduct in engaging in a pattern of corrupt activity
supports his conviction for that charge. Marshall's first assignment of error is overruled.
       {¶ 49} Marshall asserts that his conviction is against the manifest weight of the
evidence in his second assignment of error. In contrast to a sufficiency argument, "a
manifest weight challenge questions whether the prosecution has met its burden of
persuasion." State v. Bowden, 8th Dist. No. 92266, 2009-Ohio-3598, ¶ 13. A reviewing
court "weighs the evidence and all reasonable inferences, considers the credibility of
witnesses and determines whether in resolving conflicts in the evidence, the jury clearly lost
its way and created such a manifest miscarriage of justice that the conviction must be
No. 20AP-402                                                                                 14


reversed and a new trial ordered." Thompkins at 387, superseded by constitutional
amendment on other grounds, quoting Martin at 175. A conviction should be reversed as
against the manifest weight of the evidence only in the most "exceptional case in which the
evidence weighs heavily against the conviction." Id.
       {¶ 50} Although we review credibility when considering the manifest weight of the
evidence, we are cognizant that determinations regarding the credibility of witnesses and
the weight of the testimony are primarily for the trier of fact. State v. Bentz, 3d Dist. No. 1-
16-17, 2017-Ohio-5483, ¶ 14, citing State v. DeHass, 10 Ohio St.2d 230, 231 (1967). The
trier of fact is best able "to view the witnesses and observe their demeanor, gestures, and
voice inflections, and use these observations in weighing the credibility of the proffered
testimony." Wilson at ¶ 24. The jury may take note of any inconsistencies and resolve them
accordingly, "believ[ing] all, part, or none of a witness's testimony." State v. Raver, 10th
Dist. No. 02AP-604, 2003-Ohio-958, ¶ 21, citing State v. Antill, 176 Ohio St. 61, 67 (1964).
       {¶ 51} Marshall argues that his conviction is against the manifest weight because
there was very little testimony regarding his participation in the criminal enterprise, as
opposed to the extensive testimony regarding Cottrell. However, the jury heard the
testimony, and soundly rejected his proffered reasoning. The jury was able to digest the
testimony and chose to convict Marshall.
       {¶ 52} Marshall's conduct was clearly focused on advancing human trafficking and
prostitution activities. The criminal enterprise compelled the women to engage in sexual
activity by placing advertising on Backpage and arranging dates with the men who
responded. Drugs, sleep deprivation, financial extortion, intimidation, and violence were
all used to force the women to prostitute. The women were forced to live and work in
crowded hotel rooms. All money from the dates were given directly to the criminal
enterprise under duress. Non-compliance was met with violence. The women were
constantly guarded, even while hiding in the bathroom while dates took place in the room.
       {¶ 53} Even if Marshall's participation was, as he suggests, minimal and of a short
duration, he nonetheless played a key role in the criminal enterprise. His actions forced the
women to prostitute themselves.
       {¶ 54} Taking all of the evidence into account, we cannot say that the jury lost its
way in convicting Marshall and his convictions are not against the manifest weight of the
No. 20AP-402                                                                               15


evidence. Columbus v. Robbins, 61 Ohio App.3d 324, 329 (10th Dist.1989). Accordingly,
this determination is dispositive of the assignment of error. Marshall's second assignment
of error is overruled.
         {¶ 55} Marshall states as his third assignment of error that a finding of guilt in a
trafficking charge is inconsistent with a finding of not guilty in a compelling prostitution
charge and therefore deprives him of due process rights.
         {¶ 56} Marshall argues that a finding of guilt of human trafficking requires evidence
of compelling prostitution. However, "an acquittal on a predicate offense in the context of
compound offenses does not mandate reversal on the compound offense." State v. Bradley,
8th Dist. No. 109547, 2021-Ohio-2687, ¶ 23. The trafficking in persons statute contains
express language allowing the prosecution of both offenses:
                 A prosecution for a violation of this section does not preclude a
                 prosecution of a violation of any other section of the Revised
                 Code. One or more acts, a series of acts, or a course of behavior
                 that can be prosecuted under this section or any other section
                 of the Revised Code may be prosecuted under this section, the
                 other section of the Revised Code, or both sections.
R.C. 2905.32(D).
Compelling prostitution and promoting prostitution may be allied offenses with trafficking
in persons, but they constitute separate crimes.
         {¶ 57} The apparent inconsistency in convicting Marshall upon one count and
acquitting him upon another, for the same conduct, does not create a fatally inconsistent
verdict. Each count in a multi-count indictment is a distinct and independent matter and
different verdicts on different counts do not justify overturning a jury conviction. State v.
Cardona, 10th Dist. No. 10AP-1052, 2011-Ohio-4105, ¶ 15. Inconsistent responses to
different counts do not create an inconsistency in the verdicts. State v. Hicks, 43 Ohio St.3d
72, 78 (1989).
         {¶ 58} "When the defendant receives the benefit of an acquittal on one count, it is
not unjust to require the defendant to accept the jury's conviction on the second related
count." State v. Jones, 8th Dist. No. 96901, 2012-Ohio-920, ¶ 9, citing U.S. v. Powell, 469
U.S. 57, 65 (1984). The instant case does not present inconsistent responses to the same
count.
No. 20AP-402                                                                                16


        {¶ 59} Further, the inconsistent verdicts do not violate due process. This court has
"recognized that the rendering of dissimilar verdicts based purportedly on the same or
similar evidence" is not a due process violation. State v. D.D.F., 10th Dist. No. 13AP-688,
2014-Ohio-2075, ¶ 18. Inconsistency can indicate confusion or doubt just as easily as it can
reflect compromise or mercy. State v. Trewartha, 165 Ohio App.3d 91, 2005-Ohio-5697,
¶ 16.
        {¶ 60} We decline to vacate appellant's trafficking in persons convictions simply
because the jury acquitted him of compelling prostitution. State v. Carson, 5th Dist. No.
18-CA-25, 2018-Ohio-5305, ¶ 47. A defendant can "be found guilty of one offense, but not
guilty of the other." State v. Wasil, 9th Dist. No. 18AP0001, 2018-Ohio-4463, ¶ 6. A jury
has no obligation to be consistent with verdicts on multiple counts and "a verdict will not
be set aside merely because the findings necessary to support the conviction are
inconsistent with the findings necessary to acquit the defendant of another charge." State
v. Shaffer, 4th Dist. No. 18CA5, 2018-Ohio-4976, ¶ 8, quoting State v. Reine, 4th Dist. No.
06CA3102, 2007-Ohio-7221, ¶ 68. The convictions must stand and "not be upset by
speculation or inquiry into such matters to resolve the inconsistency." State v. Lovejoy, 79
Ohio St.3d 440, 444 (1997).        The verdicts are not impermissibly inconsistent, and
Marshall's third assignment of error is overruled.
        {¶ 61} In his fourth assignment of error, Marshall claims that he was deprived of a
fair trial because of prosecutorial misconduct. Marshall alleges the state engaged in
misconduct when the prosecuting attorney compared the criminal conduct to slavery in
closing argument.
        {¶ 62} Under the plain error standard, we must determine whether the comments
and questions by the prosecution were improper, and, if so, whether they prejudiced
appellant's substantial rights. State v. Treesh, 90 Ohio St.3d 460, 480 (2001). "The
touchstone of analysis 'is the fairness of the trial, not the culpability of the prosecutor.' "
State v. Gapen, 104 Ohio St.3d 358, 2004-Ohio-6548, ¶ 92, citing Smith v. Phillips, 455
U.S. 209, 219 (1982). Prosecutorial misconduct will not provide a basis for reversal unless
the misconduct can be said to have deprived the appellant of a fair trial based on the entire
record. State v. Lott, 51 Ohio St.3d 160, 166 (1990). A trial is not "unfair if, in the context
of the entire trial, it appears clear beyond a reasonable doubt that the jury would have found
No. 20AP-402                                                                             17


the defendant guilty even without the improper comments." State v. LaMar, 95 Ohio St.3d
181, 2002-Ohio-2128, ¶ 121.
       {¶ 63} The prosecutor stated:
              Now, slavery was outlawed in this country over 150 years ago
              and when that happened the former slaves didn't get to be
              doctors or teachers immediately. Some of them continued to
              work in their same jobs, but the difference was that they got
              paid for it. They got to keep the money.

              Human trafficking is slavery in the modern time because for
              these women they didn't get to choose what they did; and when
              they got out of that from C.J., some of them still prostituted
              because that was what they knew, but the difference was that at
              that point when they weren't with C.J., when they weren't with
              Black they got to choose what they did.
(Mar. 6, 2020 Tr. Vol. V at 1488.)

       {¶ 64} Marshall contends that the statements contained inflammatory language
designed to impermissibly appeal to jury's emotions. The comments, however, must be
viewed in the context of the entire argument. "[I]solated comments by a prosecutor are not
to be taken out of context and given their most damaging meaning." State v. Whiteside,
10th Dist. No. 08AP-602, 2009-Ohio-1893, ¶ 82. A prosecutor is allowed to make
reasonable inferences about evidence presented at trial and comment on the inferences in
closing arguments. Treesh at 466.
       {¶ 65} The modern definition of slavery includes "submissiveness to a dominating
influence." Merriam-Webster Unabridged Dict. (2020). Trafficking in persons, human
trafficking, and modern slavery are used as umbrella terms to refer to both sex trafficking
and compelled labor. "At the heart of this phenomenon is the traffickers' aim to exploit and
enslave their victims and the myriad coercive and deceptive practices they use to do so."
U.S. Dept. of State, Office to Monitor and Combat Trafficking in Persons web article, What
is Modern Slavery, state.gov/what-is-modern-slavery/ (accessed May 9, 2022).
       {¶ 66} Marshall's argument fails on the merits because the comments, viewed in
context of the whole argument, do not rise to the level of misconduct. The prosecutor was
referring to a common understanding that human trafficking is akin to modern slavery.
Marshall has not demonstrated a reasonable probability that the jury interpreted the
prosecutor's comments in an erroneous manner, such as pre-civil war slavery, resulting in
No. 20AP-402                                                                                18


prejudice. The prosecutor made a direct comparison, and did not label any person a slave
or slave master. However, even if the comments were found to be improper, as discussed
above, there is sufficient evidence of guilt and it is clear beyond a reasonable doubt that a
jury would have found Marshall guilty.
       {¶ 67} We have reviewed the prosecutor's comments in the context of the entire trial,
and cannot find that the result of the trial would be different. Therefore, the comments did
not rise to plain error. Because we find no instances of prosecutorial misconduct, we
overrule Marshall's fourth assignment of error.
       {¶ 68} In his fifth assignment of error, Marshall contends and the state concedes,
that the trial court erred in failing to merge the convictions for trafficking in persons,
promoting prostitution, and compelling prostitution. This court agrees.
       {¶ 69} Counsel for a co-defendant specifically addressed the merger in issue at
sentencing, and Marshall's counsel adopted the arguments, so the objection was first raised
in the trial court.
       {¶ 70} The allied offenses statute, R.C. 2941.25, generally prohibits multiple
punishments for the same conduct, but the trafficking in persons statute, R.C. 2905.32,
expressly states that if a defendant is convicted of that statute "and also is convicted of or
pleads guilty to a violation of Section 2907.21 of the Revised Code based on the same
conduct involving the same victim that was the basis of the violation of this section * * * the
two offenses are allied offenses of similar import under Section 2941.25 of the Revised
Code." R.C. 2905.32(D). The convictions are based on the same victims and the same
conduct. Appellee concedes the same.
       {¶ 71} Marshall was improperly convicted for multiple offenses based on the same
conduct. Therefore, the "trial court must merge the crimes into a single conviction and
impose a sentence that is appropriate for the offense chosen for sentencing." State v.
Damron, 129 Ohio St.3d 86, 2011-Ohio-2268, ¶ 17. We sustain Marshall's fifth assignment
of error.
V. CONCLUSION
       {¶ 72} Marshall's first, second, third, and fourth assignments of error are overruled.
Having sustained Marshall's fifth assignment of error, we reverse his sentence and remand
with instructions to resentence in accordance with R.C. 2905.32(D).
No. 20AP-402                                                              19


                             Judgment affirmed in part, reversed in part; and
                                           case remanded with instructions.

               SADLER and BEATTY BLUNT, JJ., concur.
                         _____________